Citation Nr: 9929337	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  94-01 607	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a nervous disorder, 
to include post traumatic stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from December 1968 to December 
1971.  This appeal arises from a May 1992 rating decision of 
the Baltimore, Maryland Regional Office (RO), which denied 
the veteran's claims for entitlement to service connection 
for a neuropsychiatric disorder and for entitlement to 
nonservice connected pension benefits.  In September 1992, 
the veteran submitted a claim for service connection for 
PTSD, which the RO denied in a September 1993 rating 
decision.

In April 1996, the veteran appeared and testified at a 
personal hearing in Washington, D.C., which was conducted by 
C. W. Symanski, who is the member of the Board of Veterans' 
Appeals (Board) responsible for making a determination in 
this case.  In May 1996, the Board remanded the case to the 
Baltimore RO for additional development.  In July 1997, the 
case was transferred to the New Orleans, Louisiana RO, which 
is currently handling the veteran's appeal.


FINDINGS OF FACT

1.  The veteran's claim that he has PTSD related to military 
service in Vietnam is accompanied by medical evidence to 
support that allegation.

2.  The claim for entitlement to service connection for PTSD 
is plausible.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a claimant for benefits under a law 
administered by the Secretary of the Department of Veteran 
Affairs shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); see also Carbino v. Gober, 10 Vet. App. 507 
(1997).  To sustain a well grounded claim, the claimant must 
provide evidence demonstrating that the claim is plausible; 
mere allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  A well grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); see also Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Lathan v. 
Brown, 7 Vet. App. 359 (1995).

In this case, the veteran contends that he has PTSD which is 
related to his military service in Vietnam.  The medical 
evidence shows that he was hospitalized at the VA from 
October 1992 to January 1993 with a primary diagnosis of 
PTSD.  The diagnosis was based on several stressor incidents 
alleged by the veteran during his service in Vietnam.  
Moreover, the most recent medical evidence of record is a VA 
hospital summary which indicates that the veteran was 
discharged in April 1998 with a primary diagnosis of PTSD, 
evidently based on combat experiences in Vietnam.  The VA 
reports represent competent medical evidence showing a 
relationship between service and a current diagnosis of PTSD.  
Consequently, the veteran has met the initial burden under 
38 U.S.C.A. § 5107(a) as the evidence submitted crosses the 
threshold of mere allegation.  Thus, the instant claim is 
plausible and therefore well grounded.


ORDER

The claim for entitlement to service connection for PTSD is 
well grounded.  


REMAND

With regard to the well grounded PTSD claim, and as noted in 
the May 1996 remand, the Department of Veterans Affairs (VA) 
has a duty to assist the veteran in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  The veteran maintains in part 
that he has PTSD which was incurred during his military 
service in Vietnam.  In order to establish service connection 
for PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link 
established by medical evidence between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f).  

The record shows that the veteran has been diagnosed with 
PTSD by the VA, as reflected in a hospital summary in January 
1993, and the diagnosis was correlated to specific traumatic 
experiences in Vietnam related by the veteran.  These 
stressors included witnessing his sergeant, "Kemble", get 
shot in the face and witnessing a soldier by the name of 
"Johnson" who was on patrol with him pick up a booby trap 
that exploded, killing him.  In 1993, the RO attempted to 
obtain verification of alleged stressor incidents from the 
U.S. Army & Joint Services Environmental Support Group (ESG), 
which indicated in a December 1993 letter that it was unable 
to document the veteran's incidents without more specific 
information.  It does not appear from the ESG letter or the 
record that the ESG was furnished information regarding 
Kemble and Johnson.  Subsequently, the veteran testified in 
1996 regarding his traumatic experiences in Vietnam and 
related in somewhat more detail the circumstances surrounded 
the deaths of his friend "Kimble" and someone in his 
company named "Johnson".  The Board remanded the case in 
1996 in order to obtain verification of the veteran's alleged 
stressor incidents from the National Archives and Records 
Administration.  It is noted, however, that another search of 
the records at the ESG, now known as the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), is in order 
given the more detailed account of the veteran's stressors 
provided at the 1996 hearing.  

A review of the record also shows that the veteran failed to 
appear for a VA examination in psychiatry, scheduled for 
October 1997, to clarify his psychiatric diagnosis.  It is 
not known whether he ever received notice to appear for this 
examination.  Further, the Board notes that in the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court attempted 
to refine the criteria for adjudicating PTSD cases.  In 
Cohen, the Court discussed the applicability of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV) criteria for 
supporting a diagnosis of PTSD.  Thus, the veteran should be 
given another opportunity to appear for an examination, which 
would be conducted in accordance with DSM-IV.  

With regard to the claim for nonservice connected pension 
benefits, a determination regarding this issue will be 
deferred until after the RO has developed the PTSD claim to 
the fullest extent.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for all his 
disabilities since April 1998, when he 
was discharged from a VA hospital.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment 
relating to the veteran's disabilities 
since April 1998, which have not already 
been obtained.  All records obtained 
should be associated with the claims 
folder.

2.  The RO should also contact the 
veteran and request as detailed an 
account as possible regarding his claimed 
inservice stressors as detailed above, to 
include the place names and dates of the 
incidents, in order to assist in the 
verification of the incidents.  The 
veteran's response should be associated 
with the claims folder.  

3.  The RO should prepare a summary of 
the veteran's alleged stressors.  The 
summary should include the units in which 
the veteran served, dates, place, and a 
detailed description of the alleged 
incidents.  This summary and all 
associated documents including service 
personnel records and the veteran's DA 
Form 20, should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150.  USASCRUR 
should then be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.  All records 
obtained should be associated with the 
claims folder.

4.  Thereafter, the veteran should be 
afforded a VA examination in psychiatry, 
to ascertain the current nature and 
severity of any psychiatric disorder, to 
include PTSD.  The claims folder must be 
made available to the examiner prior to 
the examination so that the pertinent 
aspects of the veteran's military and 
medical history may be reviewed.  Such 
tests as the examiner deems necessary 
should be performed, to include 
psychological testing and development of 
the veteran's inservice combat history 
and stressors.  The examiner should 
render an opinion for the record as to 
whether the veteran has PTSD and whether 
any substance abuse is related thereto or 
is primary in nature.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) which support(s) the 
diagnosis.  The examination should be 
conducted in accordance with the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, and the 
examiner should assign a Global 
Assessment of Functioning scale score, 
explaining what the assigned score 
represents.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the claims, and if they continue to be 
denied the RO should provide the veteran 
and his representative with a 
supplemental statement of the case and 
the applicable time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals






